Title: From Benjamin Franklin to Palteau de Veimerange, 20 October 1781
From: Franklin, Benjamin
To: Palteau de Veimerange, Gabriel-Claude


Sir
Passy, Oct. 20. 1781
I received the Letter you did me the Honour of writing to me the 16th Instant, inclosing the Invoice of some Clothing shipt by M. Leray de Chaumont on board the Themis Capt. Griffet, & which he offers for Sale, if it should be agreable to purchase them as a Part of the Supplies you are now providing for the United States, on which you desire my Opinion. As I am unacquainted with such Merchandize, and could not if I were to see the Goods form any Judgment whether the Qualitys & Prices were suitable or not, and as they have been more than three Months on Shipboard, and may be damaged, I can only say that I confide intirely in the Inspectors by you appointed: and if the Goods can be seen and examined, and are found to be such as in your Opinion are proper to make a Part of the Cargo you are furnishing, and the Prices are judg’d reasonable, I can have no Objection to the purchasing of them from M. de Chaumont, provided they can be delivered to you to be sent in such Vessel as you shall judge proper directly to North America; because their going first to Port au Prince appears to me a great Inconvenience as it lengthens the time and increases the Risque.
I have the honour to be with great Regard Sir,
M. de Veimerange
